EXHIBIT A To 0RI)ER

Rejected Contracts

 

 

 

ActualTech l\/larketing, LLC l\/larketing services
198 Okatie Vil|age, Ste 103-157
Bluffton, SC 29909

 

Aon Consulting HR compensation services
P.O. Box 100137
Pasadena, CA 91189

 

At|as Private Security, lnc. Security services
888 N. First Street #222
San Jose, CA 95112

 

BZBGateway.Net (Shannon Systems,. LLC) |ntegration software services
P.O. BOX 838
Hope Va|ley, Rl 02832

 

Bay Alarm Company Security services
60 Berry Drive
Pacheco, CA 94553-5601

 

CDW LLC l\/larketing and sales services
P.O. Box 75723
Chicago, lL 60675~5723

 

Chrome l\/ledia Group LLC i\/larketing collateral printing and storage
1716 Second Street
Livermore, CA 94550

 

Cisco Systems Capital Corporation Leasing of Cisco switches and other products
170 W. Tasman Drive
l\/lS 5113-3

San Jose, CA 95134

 

City of l\/lountain View Water and trash utility
P.D. Bo)< 743338
Los Angeles, CA 90074-3338

 

 

 

 

DOCS__SF:98209.3

 

 

 

Connext (fl<a High Tech Connect)
500 Hopyard Rd., Suite 210
Pleasanton, CA 94588

l\/larketing services

 

Corodata Shredding, lnc.
P.O. Bo)< 846137
Los /-\nge|es, CA 90084-6137

Confidentia| destruction services

 

Elixiter, lnc.
113 East Oak Street
Bozeman, l\/lT 59715

l\/larl<eting services

 

Expeditors lnternationa|
425 Valley Drive
Brisbane, CA 94005

Freight

 

Expeditors Canada, lnc.
55 standish cr.,11"‘ Floor
lVlississauga ON L5R 4A1
CANADA

Freight

 

FedEx
P.O. Box 7221
Pasadena, CA 91109-7321

FedEx
P.O. Box 371461
Pittsburgh, PA 15250-7461

Freight

 

FedEx Freight

Dept LA

P.O. Bo)< 21415
Pasadena, CA 91185-1415

Freight

 

 

First Choice Coffee Services
3130 Alfred Street
Santa Clara, CA 95054

 

 

Canteen services

 

Fortitude lnternational, LLC
3120 Fairview Park Drive, Suite 520
Falls Church, VA 22042

l\/larketing services

 

 

Foster Brothers Security
555 So. l\/lurphy Ave.
Sunnyva|e, CA 94086

 

Security services

 

DOCS_SF:98209.3

 

 

 

  

Goog|e LLC
1600 Amphitheatre Pkwy
l\/|ountain View, CA 94043

Google, |nc.

Dept. 33654

P.O. Bo)< 39000

San Francisco, CA 94139

 

 
 

Advertising services

 

Hl\/|G Strategy, LLC
(Nevvtel< Business Credit)
P.O. Box 3611

New Hyde Park, NV 11040

|\/larketing and sponsorship services

 

Hu|a Networks, |nc.
1153 Tasman Drive
Sunnyvale, CA 94085

Network services

 

JA|V|F Holdings, |nc.

JAi\/lF Software, LLC

100 Washington Avenue, Suite 1100
l\/linneapolis, l\/lN 55401

l\/larketing and sponsorship services

 

JetBrains Americas lnc.
989 East Hi||side Blvd., Suite 200
Foster City, CA 94404

Softwa re services

 

Jost|e Corporation

310~163 West Hastings Street
Vancouver, BC VGB 1H5
CANADA

Software services

 

Leadspace, lnc. __
5901 W. Century Blvd., 9"‘ Floor
Los Ange|es, CA 90045-5421

Softwa re services

 

l\/ladCap Software, |nc.
7777 Fay Avenue, Suite 210
La Jolla, CA 92037

Software services

 

l\/lailFinance

a Neopost USA Company
478 Wheelers Farms Rd.
l\/lilford, CT 06461

 

 

Leasing of postage meter

 

 

l`)OCS_SF:98209.3

 

 

 

  

NCR Corporation
14181 Co|lections Center Dr.
Chicago, lL 60693

Fie|d support engineers

 

 

New Relic, lnc.

P.O. Box 101812

Suite 1200

Pasadena, CA 91189"1812

Softwa re services

 

NJGl\/llS TEC Foundation
P.O. Box 1056
Leander, TX 78646

 

NJGM|S TEC Foundation
P.O. Box 6535
Somerset, NJ 08875

|ndustry conference sponsorship

 

PagerDuty, |nc.
548 l\/larket Street #26994
San Francisco, CA 94104

Pager services

 

PG&E
Box 997300
Sacramento, CA 95899-7300

Electricity and gas utility

 

Salesforce.com, |nc.
P.O. Box 203141
Da|las, TX 75320

CRl\/| software

 

Sanmina Corporation
PO Box 848413
Da|las, TX 75284~8413

Storage appliance components

 

SimplyDirect
29 Hudson Road, Suite 2300
Sudbury, l\/lA 01776

lV|arketing services

 

SolarWinds

7171 Southwest Parkway
Building 400

Austin, TX 78735

Softwa re services

 

Specialty’s Café & Bakery
5050 Hopyard Road
Suite 250

P|easanton, CA 94588

 

 

Food services

 

DOCS_SP`;98209.3

 

 

 

 

 

 

The Office City
3167 Corporate P|ace
Hayward, CA 94545

 

Office supplies

 

Trump Card Holdings, LLC
23807 Aliso Creek Road
Suite 200

Laguna Nigel, CA 92677

Freight

 

Vl\/lware User Group (Vl\/|UG)
P.O. Box 306046
Nashvi||e, TN 37230-6039

Software user group services

 

West LLC
11808 l\/lirac|e Hilis Dr.
Omaha, NE 68154

investor relations call management

 

8420 West Bryn I\/lawr, Suite 1100
Chicago, lL 60631

West Unified Communications Services, |nc.

Conference call services

 

Wistia, lnc.
17 Tudor Street
Cambridge, l\/lA 02139

l\/I a rketing services

 

Wpromote, LLC
2100 E. Grand Avenue, F|oor 1
El Segundo, CA 90245

l\/larketing services

 

XTRi\/l lnc.
303 Twin Dolphin Drive, 6"‘ Floor
Redwood City, CA 94065

l\/larl<eting services

 

Y3T| Corporation
3620 l\/|r. Diablo Blvd.
Suite 202

Lafayette, CA 94549

l\/|arketing services

 

Zuora, lnc.
3050 S. Delaware Street, Suite 301
San l\/lateo, CA 94403

 

 

RevPro software services

 

DOCS_SF:98209.3

 

